Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2019

                                     No. 04-19-00262-CV

                                 IN THE MATTER OF R.C.,

                      From the 436th District Court, Bexar County, Texas
                               Trial Court No. 2018JUV01596
                            Honorable Lisa Jarrett, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Irene Rios, Justice
              Liza A. Rodriguez, Justice

        This is an accelerated appeal. On August 28, 2019, we issued an opinion and judgment
vacating the juvenile court’s transfer order and remanding this case to the juvenile court for
further proceedings. On September 9, 2019, appellant filed a motion to expedite the issuance of
the mandate. Appellee has not filed any opposition to the motion.

        Appellant’s motion to expedite the issuance of the mandate is GRANTED. The clerk of
this court is instructed to issue the mandate immediately. See TEX. R. APP. P. 18.6 (allowing the
appellate court to expedite the issuance of the mandate in an accelerated appeal).


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk